Title: From James Madison to John Adams Smith, 16 January 1816
From: Madison, James
To: Smith, John Adams


				
					To John Adams Smith, Greeting.
					January 16, 1816
				
				Reposing especial Trust and confidence in your Integrity, Prudence and ability I have nominated and by and with the advice and consent of the Senate appointed you the said John Adams Smith Secretary of the Legation of the United of America to His Britanic Majesty authorizing you hereby to do and perform all such matters and things as to the said place or office doth appertain or as may be duly given you in charge hereafter and the same to hold and exercise during the pleasure of the President of the United States for the time being.In Testimony whereof I have caused these Letters to be made Patent and the Seal of the United States to be hereunto affixed. Given under my hand at the City of Washington the sixteenth day of January AD 1816, and of the Independence of the United States the Fortieth.By the President—(L S)
				
					James MadisonJas MonroeSecretary of State.
				
				
			